Citation Nr: 1746893	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to increases in the staged [30 percent prior to April 6, 2016, and 50 percent from that date] ratings assigned for an anxiety disorder.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to ratings in excess of 20 percent for a right knee disability. 

5.  Service connection for a left shoulder disability.

6.  Service connection for a right hand disability. 

7.  Service connection for an eye disability. 

8.  Service connection for Obstructive Sleep Apnea. 
 9.  Service connection for a disability manifested by circulatory problems. 

10.  Service connection for residuals of a left kidney disability. 

11.  Service connection for a skin disorder. 

12.  Service connection for left lower extremity radiculopathy.

13.  Service connection for right lower extremity radiculopathy. 

14.  Service connection for right upper extremity radiculopathy.

15.  Service connection for left upper extremity radiculopathy.

16.  Service connection for a Tooth disorder (claimed as secondary to a service-connected stomach disability).


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to May 1984.  He has indicated he had additional periods of active duty that have not been verified.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010, July 2012, and January 2013 rating decisions by the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  

While the RO reopened the claim of service connection for bilateral hearing loss and decided it on the merits, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues seeking to reopen a claim of service connection for bilateral hearing loss, seeking increased ratings for left and right knee disabilities, and all issues seeking service connection are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to April 6, 2016, the Veteran's anxiety disorder disability picture was best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to the anxiety disorder was not shown.

2.  From that date, the anxiety disorder disability picture is best characterized as occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

Ratings for an anxiety disorder in excess of 30 percent prior to April 6, 2016, and/or in excess of 50 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Code 9400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met. In a claim for increase, the VCAA requirement is generic notice, that is, of the type of evidence needed to substantiate the claim, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  April 2011 VA letters provided the Veteran such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  He was afforded VA psychiatric examinations in September 2010 and April 2016.  The Board finds the examination reports adequate for rating purposes as they cumulatively note the findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303  (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 
38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration here is from September 2009 (a year prior to the September 29, 2010 claim) to the present. 

The Veteran's anxiety disorder has been assigned staged ratings of 30 percent prior to April 6, 2016, and 50 percent from that date under the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400. 

Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from an anxiety disorder under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms listed in Code 9400 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect occupational and social function.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Under a revision to the governing criteria during the evaluation period, use of DSM-IV has been superseded by the new DSM-V, which does not incorporate use of the GAF scale to reflect severity of disability.  As the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).] 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background

A September 2009 psychiatry record notes that the Veteran was alert and oriented to person, time, and space.  His grooming was appropriate, his mood was anxious, and his speech was normal.  He reported daily episodes of moderate depression, difficulty sleeping, excessive worrying, and difficulty concentrating.  He reported no suicidal ideation.  The examiner marked "panic attack" and "bipolar" but did not make additional notes.  The Veteran took Abilify, Effexor, Ambien, and Vistaril.

A November 2009 psychiatry record notes that the Veteran displayed signs of anxiety, normal psychomotor activity, logical and coherent thoughts, irritability, anxiousness, and congruent effect, but displayed no perceptual disorder and no suicidal ideation.

A March 2010 psychiatry record notes that the Veteran had a clean appearance and was logical, coherent, and oriented to time, person, and place.  He had an anxious mood, dull affect, poor insight, adequate judgment, adequate appetite, no delusions, no hallucinations, and no suicidal or homicidal ideations. 

A June 2010 psychiatry record notes that the Veteran was depressed, anxious, disheveled and defensive.  He reported daily depression episodes, irritability, fatigue, sadness, difficulty concentrating, and excessive worrying.  He reported no suicidal ideation.

August 2010 to June 2011 psychiatric records generally show that the Veteran had appropriate dress and grooming, a cooperative attitude, mild depression, no cognitive difficulties, a decrease in sociability, difficulty concentrating, difficulty sleeping, no suicidal ideation, symptoms of anxiety, and excessive worrying. 

On September 2010 VA examination, the Veteran reported irritability, being socially withdrawn, anxiety and trouble sleeping with frequent awakenings.  He reported that the symptoms began on a daily basis with moderate intensity approximately two years prior to the appointment.  He reported that he had not been taking his medication because he did not want to "feel like a zombie."  The examiner noted that the Veteran was adequately groomed, had spontaneous speech, was cooperative, had constricted affect, had good attention, and was oriented to person, time, and place.  He denied hallucinations, panic attacks, and suicidal or homicidal ideation.  He denied problems with activities of daily living, and his remote, recent and immediate memory was normal.  The diagnosis was generalized anxiety disorder, and the global assessment score of functioning (GAF) was 55. 
The examiner noted that the Veteran's mental condition was controlled by continuous medication. 

A May 2014 VA treatment record notes that the Veteran reported that he forgets what he is doing.  The examiner noted that he was alert, attentive, oriented to person, place and time, and cooperative and had normal speech and an angry mood. 
His thought process was normal and coherent and he reported no hallucinations or suicidal or homicidal ideations. 

A June 2014 VA treatment record notes that the Veteran reported forgetfulness.  He forgot where he placed objects, what people told him and had difficulty recalling recent events.  He reported that he used lists, calendars, and reminders to help his memory.  He reported concentration and word-finding problems which he thought began after neurosurgery approximately four years prior to the appointment. 
He reported increased irritability, sensitivity and isolation.  He denied hallucinations and suicidal and homicidal ideation.  He reported that he lived with his wife and son.  His wife had accompanied him and reported that he was fully functional in his activities of daily living.  She reported that he took care of the dogs, watered the lawn, watched TV, listened to music, and slept a lot.  She reported that he drove (but had occasional peripheral and double vision problems). She reported that she handled the finances and that he had trouble remembering the dates the bill statements were due, and that he used a pill box to keep up with his medications. 

A September 2014 VA treatment record notes that the Veteran had a good appearance, an anxious mood, a dull affect, poor insight and judgment, and reported adequate sleep, no hallucinations and no suicidal or homicidal ideations.  

A March 2015 psychiatry record notes that the Veteran was alert and attentive and oriented to person, time, and place.  His grooming was appropriate, his speech was normal, and his mood was depressed and irritable.  His thought process was normal and coherent, and he reported no hallucinations, or suicidal or homicidal ideations.

A January 2016 psychiatry record notes that the Veteran reported nervousness, anxiety, irritability, difficulty adapting to stressful circumstances, an inability to establish and maintain effective work and social relationships, depressed mood, and little interest or pleasure in doing things.  He also reported insomnia, nightmares, poor concentration, and forgetfulness. 

On April 6, 2016 VA examination the Veteran reported that he lived with his wife and daughter and family relations were dysfunctional due to his attitude and mood swings.  He reported that he began psychiatric treatment in May 2009 and took Artane, Depakote, and Wellbutrin.  He reported that he had a bipolar diagnosis.  His mood was depressed; he had flattened affect and disturbances of motivation and mood; and he reported anxiety, chronic sleep impairment and mild memory loss.  He was alert, coherent, logical, appropriate, and had no suicidal or homicidal ideations.  His judgment and insight were fair.  The diagnosis was generalized anxiety disorder with history of alcohol dependence.  The Veteran reported that he had been abstinent from alcohol for the last three years.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Analysis

The Board finds that prior to April 6, 2016, the Veteran's anxiety disorder most closely approximated a disability picture consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the criteria for the 30 percent rating assigned.  The disability picture presented does not reflect or suggest occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating.  His symptoms included: anxiety, sleep impairment, mild depression, and mild memory loss.  These symptoms, and related impairment, are not of a severity consistent with the types of symptoms that warrant a 50 percent rating.  Notably, the evidence does not show flattened affect, circumlocutory speech, panic attacks, difficulty understanding commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of mood, difficulty establishing and maintaining social relationships, or other symptoms of similar nature and severity.  Furthermore, while the record suggests some mild memory loss, the Veteran was able to tend to activities of daily living such as tending to the dog, watering the lawn, and driving.  (which it is assumed requires a substantial degree of unimpaired memory, both for driving and for locating destinations.   The evidence of record simply does not show that his anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.

The Board further finds that from April 6, 2016, the Veteran's anxiety disorder disability picture is best characterized as only approximating occupational and social impairment with reduced reliability and productivity (the degree of functional impairment contemplated by the 50 percent rating assigned).  The disability picture presented does not reflect or suggest that due to psychiatric disability the Veteran had deficiencies in most areas (so as to warrant a 70 percent rating).  His symptoms included: anxiety, flattened effect, sleep impairment, mild memory loss (such as forgetting names and directions), and disturbances of motivation and mood.  He reported some difficulty with his wife and daughter due to his mood swings.  These symptoms do not reflect deficiencies in most areas, and are not of a severity consistent with the criteria for a 70 percent rating. Notably, the Veteran has consistently exhibited good social behavior, and tends to activities of daily living himself (to the extent possible in light of his physical disabilities).

The Veteran has not alleged, any symptoms that are not reflected in the schedular criteria for the staged 30 and 50 percent ratings assigned.  The effects of his disability are fully contemplated by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Ratings for an anxiety disorder in excess of 30 percent prior to April 6, 2016, and in excess of 50 percent from that date are denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining claims.  As was noted above, the Veteran alleges he had additional periods of active duty service. 

Regarding bilateral hearing loss, verification of an additional period of active duty service and service treatment records (STRs) for that period may contain information pertinent for full proper development of the claim.  [The Board notes that development to verify service and to secure additional STRs is necessary prior to consideration of whether the claim of service connection for a bilateral hearing loss disability may be reopened, and that the duty to assist by arranging for a VA examination or medical opinion does not attach in a claim to reopen unless the claim is, in fact, reopened.]

Regarding the ratings for left and right knee disabilities, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the April 2016 VA examiner tested left and right knees for pain in weight-bearing and non-weight-bearing positions, testing for pain on both active and passive motion is not reported. Accordingly, the April 2016 (and prior) examination reports do not comply with Correia.  Therefore, a new examination to ascertain the current severity of the disabilities and address the Correia deficiencies is necessary. 


As updated records of VA treatment the Veteran may have received for his knee disabilities are constructively of record, and may contain pertinent information, they must be secured.

Regarding the remaining service connection claims, in an April 2011 statement in support of claim the Veteran stated that "I contend the claimed conditions were incurred coincidental to my combat tour in Noble Eagle and Iraq."  In his February 2013 notice of disagreement (NOD) the Veteran also alleges that he served a combat tour.  The record does not reflect that attempts were made to verify the additional active duty service or obtain service treatment records (STRs) or personnel records.  Additional development is needed to attempt to verify the Veteran's alleged additional active duty service and obtain service personnel and treatment records related to any such service.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to verify the Veteran's periods of active duty.  He should be asked to identify (to the best of his ability) each of his periods of active duty.  The appropriate service department office should be asked to verify each period he identifies.  The AOJ should then prepare a listing of all of the Veteran's periods of active duty, and he should be provided a copy.

If additional periods of active duty are confirmed, any outstanding STRs for such periods should be secured, and the AOJ should arrange for any further development suggested. 

2.  The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for his left and right knee disabilities from April 2016 to the present (to specifically include from the VA Medical Center (VAMC) in San Juan, Puerto Rico).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left and right knee disabilities. The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating knee disabilities.  All clinical findings should be reported in detail.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and should  specifically note whether there is related subluxation or instability (and, if so, the degree); whether the knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in the joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


